DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
         Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 1 of 21 Page ID #:227




               1 MCGUIREWOODS LLP
                 Matthew C. Kane (SBN 171829)
               2    Email: mkane@mcguirewoods.com
                 Sabrina A. Beldner (SBN 221918)
               3    Email: sbeldner@mcguirewoods.com
                 Amy. E. Beverlin (SBN 284745)
               4    Email: abeverlin@mcguirewoods.com
                 Ashley R. Li (SBN 317305)
               5    Email: ali@mcguirewoods.com
                 1800 Century Park East, 7th Floor
               6 Los Angeles, CA 90067-1501
                 Telephone: 310.315.8200
               7 Facsimile: 310.315.8210
               8 Attorneys for Defendants
                 WATKINS AND SHEPARD TRUCKING, INC.
               9 and SCHNEIDER NATIONAL CARRIERS, INC.
             10
             11
                                               UNITED STATES DISTRICT COURT
             12
                                             CENTRAL DISTRICT OF CALIFORNIA
             13
                ALEJANDRO ROMERO, on his own                 CASE NO. 5:19-cv-02158 PSG (KKx)
             14 behalf and on behalf of all other persons
                similarly situated,                          REPLY DECLARATION OF JOHN
             15                                              DIAMOND IN FURTHER SUPPORT
                              Plaintiff,                     OF DEFENDANTS’ MOTION TO
             16                                              COMPEL INDIVIDUAL
                       vs.                                   ARBITRATION OF PLAINTIFF’S
             17                                              CLAIMS AND STAY
                WATKINS AND SHEPARD                          PROCEEDINGS PENDING RULING
             18 TRUCKING, INC., a Montana                    ON MOTION AND COMPLETION
                corporation, SCHNEIDER NATIONAL              OF ARBITRATION
             19 CARRIERS, INC., a Nevada
                corporation, and DOES 1 through 100,         Date:    May 4, 2020
             20 inclusive,                                   Time:    1:30 p.m.
                                                             Crtrm:   6A
             21                     Defendants.              Judge:   Hon. Philip S. Gutierrez
             22
             23
             24
             25
             26
             27
             28
                   129783443.3
                     REPLY DECLARATION OF JOHN DIAMOND IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                               TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
         Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 2 of 21 Page ID #:228




               1                               DECLARATION OF JOHN DIAMOND
               2
               3            I, JOHN DIAMOND, declare as follows:
               4
               5            1.      I am over 18 years of age. The following information is true and of my
               6 own knowledge. If called as a witness, I could and would competently testify thereto.
               7
               8            2.      I am the Manager, Information Security for Schneider National, Inc. and
               9 its subsidiaries (collectively, “Schneider”), which include Defendants Schneider
             10 National Carriers, Inc. (“SNC”) and Watkins and Shepard Trucking, Inc. (“W&S”)
             11 (collectively, the “Defendants”). I have held this role since November 2016, in which,
             12 at all relevant times, I have been and presently am responsible for leading the
             13 Information Security function for Schneider. In this role, I am responsible for among
             14 other things, the management of technology protection for Schneider, including
             15 Defendants, as well as user account management for the Schneider employee portal
             16 and online learning systems used by Defendant. In this role, I have knowledge of and
             17 am familiar with how Schneider employees, including those of Defendants, access and
             18 have accessed the Schneider employee portal and online learning system that they use
             19 to access those systems and to review and utilize online employee training modules
             20 and content, and the information security protections for the same. I am also familiar
             21 with the operations, practices and procedures of the Schneider Support Center, which
             22 provides information technology support directly to Schneider employees, including
             23 those of Defendants. These include, without limitation, when an individual requests to
             24 reset his or her password to use as part of their login credentials to access and use the
             25 Schneider employee portal or online learning system.
             26
             27             3.      In my capacity as Manager, Information Security, and in the course and
             28
                   129783443.3                                  1
                     REPLY DECLARATION OF JOHN DIAMOND IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                               TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
         Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 3 of 21 Page ID #:229




               1 scope of my duties in that role, I have personal knowledge of how Schneider’s systems
               2 used by employees, including those of Defendants, are secured and accessed by
               3 employees, including the Schneider employee portal and online learning system. I also
               4 have knowledge of how Schneider employees, including those of Defendants, contact
               5 the Schneider Support Center, the operations of that Support Center, and the processes
               6 and procedures that are followed when requests are made by employees for assistance
               7 from the Support Center, including with respect to requests to reset the employee’s
               8 password used to access the employee portal and online learning system.
               9
             10             4.      The documents referenced in and attached to this declaration are
             11 maintained in the ordinary course of Schneider’s business and reflect true and correct
             12 copies of documents created or acknowledged by Schneider employees, contractors or
             13 other persons with a business duty to do so, with personal knowledge of the records or
             14 events stated therein, and at or near the time of the events reflected therein.
             15
             16             5.      From at least November 2017 to the present, support requests could be
             17 made by employees by calling the Support Center for assistance. All such calls to the
             18 Support Center are contemporaneously logged into its support ticket log database,
             19 which I can access in my role with Schneider and which I have accessed for purposes
             20 of providing this declaration. Telephone calls made by employees to the Support
             21 Center are assigned to a Support Center agent who contemporaneously initiates the
             22 creation of a support call ticket with its own unique six-digit Incident Number, and
             23 then handles and resolves the technology support issue with the employee who called.
             24 The support ticket is logged into the support ticket log database under the name of the
             25 employee who has placed the call into the Support Center. The standard operating
             26 procedures implemented by Schneider and which apply to the Support Center require
             27 that any Support Center agent handling a support call must contemporaneously record
             28
                   129783443.3                                 2
                     REPLY DECLARATION OF JOHN DIAMOND IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                               TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
         Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 4 of 21 Page ID #:230




               1 the details of his or her handling of the support issue in the support call ticket log
               2 database by recording, among other things, the name of the employee who made the
               3 support call, the technology support issue the employee called about, and the actions
               4 taken to resolve the issue. The times the support call ticket are opened and resolved
               5 are automatically generated data fields on the ticket.
               6
               7            6.      From approximately August 2012 to the present, Schneider’s Support
               8 Center has been operated by an outsourced, third-party vendor, Onshore Outsourcing
               9 (“Onshore”). Onshore provides the Support Center agents who receive, handle and
             10 resolve employee support calls made to the Support Center, and those agents provide
             11 Support Center assistance services from Onshore call centers located in Macon,
             12 Missouri and Glenville, Georgia. The phone lines and the support call ticket log
             13 database used by Onshore to provide its Support Center assistance services are the
             14 property of Schneider, but Onshore implements and follows Schneider’s information
             15 security procedures and protocols in providing Support Center assistance services,
             16 which are established by my department.
             17
             18             7.      Schneider employees, including those of Defendants, are instructed that
             19 their unique information security credentials (namely, their unique Employee
             20 Identification Number and password) used to access the Schneider employee portal
             21 must be kept confidential, should not be shared with anyone else, and that the employee
             22 should change his or her password if anyone else knows or has access to it. These
             23 expectations are set out in Schneider’s written Password Policy that is available on the
             24 employee portal, and which has applied to all Schneider employees, including those of
             25 Defendants, who have online access to Schneider systems, including the employee
             26 portal. A true and correct copy of that Password Policy is attached hereto as Exhibit
             27 4.
             28
                   129783443.3                                  3
                     REPLY DECLARATION OF JOHN DIAMOND IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                               TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
         Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 5 of 21 Page ID #:231




               1
               2            8.      When an employee calls the Support Center for assistance, the employee
               3 is identified as the “customer” on the support call ticket that is generated and logged
               4 for the call, and the support call ticket is logged in the support ticket log database under
               5 the name of that employee. When a driver employee calls the Support Center, the
               6 driver is required to provide his or her unique six-digit Employee Identification
               7 Number and the name of the his or her direct manager to the Support Center agent in
               8 order to confirm their identity. Once a driver employee’s identity has been confirmed,
               9 if the employee is requesting to have his or her password reset, the Support Center
             10 agent will use a random password generator to generate a new password, and will
             11 provide the new password directly to the employee over the phone. At no point is the
             12 new password recorded in the support ticket, logged into the support ticket log
             13 database, or provided to the employee’s manager. Rather, when a password is reset
             14 and an employee is given their new password, the Support Center agent is required to
             15 and does instruct the employee that he or she should change it themselves the first time
             16 that they use it to log into the employee portal.
             17
             18             9.      When or if a manager contacts the Support Center for information
             19 technology support on behalf of a direct report employee, the support ticket that is
             20 generated is required to reflect the manager’s name as the “customer” who made the
             21 call and be logged into the support ticket log database under that manager’s name per
             22 Schneider’s Support Center procedures. However, the name of the direct report
             23 employee about whom the manager is calling is reflected in the Details or Additional
             24 Notes section of the ticket.
             25
             26             10.     I have caused to be retrieved and have personally reviewed a summary
             27 report of Plaintiff Alejandro Romero’s Support Center support tickets logged under his
             28
                   129783443.3                                 4
                     REPLY DECLARATION OF JOHN DIAMOND IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                               TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
         Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 6 of 21 Page ID #:232




               1 name in the support ticket log database for the period of time between November 2,
               2 2017 and April 19, 2019, a true and correct copy of which is attached hereto as Exhibit
               3 5.
               4
               5            11.     Schneider’s support ticket log database records reflect that Plaintiff called
               6 the Support Center on April 26, 2018 at approximately 8:39 p.m. CST, and that
               7 telephone call led to the creation of a support ticket by a Support Center agent named
               8 Levi Donley, which was logged under Plaintiff’s name and assigned Incident Number
               9 326197. The Support Center agent recorded in the logged support ticket that the
             10 purpose of Plaintiff’s call to the Support Center was to reset his password. Mr. Donley,
             11 who is no longer employed by Onshore, completed the ticket a few minutes later.
             12 Attached hereto as Exhibit 6 is a true and correct copy of a screenshot of Ticket Number
             13 326197 setting forth the foregoing information.
             14
             15             12.     A detailed log of inbound calls made to the Support Center are maintained
             16 by Schneider for a period of 12-18 months, and periodically purged. For purposes of
             17 making this declaration, I caused a log of all inbound telephone calls made to the
             18 Support Center to be retrieved from Schneider’s Avaya phone system used by the
             19 Support Center, and I have personally reviewed that call log. The currently-available
             20 inbound call log details for the Support Center only goes back to early 2019 and,
             21 therefore, there are no call log details for the April 26, 2018 call to the Support Center
             22 made by Plaintiff.
             23
             24             13.     In my role with Schneider, I have access to certain human resources
             25 information systems which identify each employee’s direct supervisor, and I have
             26 personally reviewed those records with regard to Plaintiff for purposes of this
             27 declaration.          Those information systems reflect that Plaintiff was supervised by
             28
                   129783443.3                                    5
                     REPLY DECLARATION OF JOHN DIAMOND IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                               TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
         Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 7 of 21 Page ID #:233




               1 Veronica Bellot as of April 26, 2018. I have personally reviewed Ms. Bellot’s Support
               2 Center support call ticket log activity from March 7, 2018 through July 9, 2018, and
               3 her support ticket log history does not contain any tickets for calls she made to the
               4 Support Center in connection with support requests pertaining to Plaintiff including,
               5 without limitation, any requests by Ms. Bellot to reset Plaintiff’s password.
               6
               7            14.     Schneider’s support ticket log database records reflect that on February
               8 23, 2019, Plaintiff called the Support Center to reset his password. The support ticket
               9 log database reflects that this call was initiated at approximately 11:40 p.m. CST, and
             10 a support ticket assigned Incident Number 470873 was created by Onshore employee
             11 Chance Shook, who is a Team Lead for Onshore who works on the Schneider Support
             12 Center. In that support ticket, Ms. Shook recorded that the “Call Source” was the
             13 “phone,” meaning that her communications with Plaintiff took place over the phone.
             14 She also recorded a telephone number in the “Additional Contact Information” for
             15 Plaintiff of “562-307-4750.” Attached hereto as Exhibit 7 is a true and correct copy of
             16 a screenshot of this support ticket setting forth the foregoing information.
             17
             18             15.     The detailed log of inbound phone calls made to the Support Center that
             19 I caused to be retrieved, as described above, reflects that on February 23, 2019, an
             20 inbound call was received by the Support Center from 562-307-4750 that started at
             21 11:38:51 p.m. CST, was connected to Ms. Shook, and it lasted four minutes and 22
             22 seconds. Attached hereto as Exhibit 8 is a true and correct copy of an excerpt of the
             23 call log described above showing this inbound call detail.
             24
             25             16.     The Support Center ticket log database reflects that Plaintiff’s February
             26 23, 2019 call was the last contact Plaintiff had with the Support Center at any time
             27 prior to April 19, 2019 for purposes of resetting his password.
             28
                   129783443.3                                   6
                     REPLY DECLARATION OF JOHN DIAMOND IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                               TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
         Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 8 of 21 Page ID #:234




               1            17.     Additionally, I have reviewed the information systems records with
               2 regard to Plaintiff to determine who his supervisor was as of February 23, 2019, and
               3 those records reflect that Plaintiff was supervised by Michael Allen Jenquin from
               4 January 31, 2019 to April 19, 2019. I have personally reviewed Mr. Jenquin’s Support
               5 Center support ticket log activity from July 1, 2017 through August 2019, and his
               6 support ticket log history does not contain any Support Center calls pertaining to
               7 Plaintiff including, without limitation, any requests to reset Plaintiff’s password.
               8
               9            18.     Schneider’s Support Center support ticket log database records reflect that
             10 on March 2, 2019, Plaintiff called the Support Center for assistance with an attempt by
             11 him to enter vacation time via the employee portal. The support ticket log database
             12 reflects that this call was initiated at or around 12:04 a.m. CST, and that a support ticket
             13 assigned Incident Number 474112 was generated by Ms. Shook, who handled this call
             14 from Plaintiff as well. In the support ticket for this call, Ms. Shook recorded that the
             15 “Call Source” was the “phone,” meaning that her communications with Plaintiff on
             16 March 2, 2019 took place over the phone. She also recorded a telephone number in
             17 the “Additional Contact Information” for Plaintiff of “562-307-4750.” She further
             18 noted in the “Details” and “Additional Notes” sections in the support ticket that
             19 Plaintiff informed her he was trying to request vacation time and was getting a message
             20 that his hours were not sufficient. Attached hereto as Exhibit 9 is a true and correct
             21 copy of a screenshot of this support ticket setting forth the foregoing information.
             22
             23             19.     For an employee to request or enter vacation hours via the employee
             24 portal, he or she would have to already be logged into the Schneider employee portal.
             25 Accordingly, the nature of the call from Plaintiff on March 2, 2019 confirms that, as of
             26 March 2, 2019, Plaintiff knew and was using his then-current password to access the
             27 employee portal for employment-related purposes.
             28
                   129783443.3                                   7
                     REPLY DECLARATION OF JOHN DIAMOND IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                               TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
         Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 9 of 21 Page ID #:235




               1            20.     The detailed log of inbound phone calls made to the Support Center that
               2 I caused to be retrieved, as described above, reflects that one call was received on
               3 March 2, 2019 from 562-307-4750 that started at 12:02:40 CST, and that call was
               4 connected to Ms. Shook and lasted for three minutes and 56 seconds. Attached hereto
               5 as Exhibit 10 is a true and correct copy of an excerpt of the call log described above
               6 showing this inbound call detail.
               7
               8            21.     The Support Center support ticket log database history for Plaintiff
               9 confirms that Plaintiff did not contact the Support Center at any time between March
             10 2, 2019 and April 19, 2019 for purposes of resetting his Schneider password (see Exh.
             11 5), and that the last password reset request for Plaintiff prior to April 19, 2019 was the
             12 password reset handled by Ms. Shook on February 23, 2019.
             13
             14             22.     The Support Center support ticket log database does not contain any
             15 support tickets reflecting any calls to reset Plaintiff’s password made by anyone other
             16 than Plaintiff at any time.
             17
             18             I declare under penalty of perjury under the laws of the United States of
             19 America and the State of California that the foregoing is true and correct.
             20             Executed on April 20, 2020, at Green Bay, Wisconsin.
             21
             22
             23
                                                             JOHN DIAMOND
             24
             25
             26
             27
             28
                   129783443.3                                    8
                     REPLY DECLARATION OF JOHN DIAMOND IN FURTHER SUPPORT OF DEFENDANTS’ MOTION
                               TO COMPEL INDIVIDUAL ARBITRATION AND STAY PROCEEDINGS
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
        Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 10 of 21 Page ID #:236
                                                                                                             EXHIBIT 4


              PASSWORD POLICY

            OVERVIEW
            Passwords are an important aspect of information security. Poorly chosen passwords and poor management of
            passwords may result in unauthorized access and/or exploitation of Schneider resources.

            PURPOSE
            The purpose of this policy is to establish a standard for password creation and management for all types of
            user accounts.

            SCOPE
            This policy applies to passwords for system, application and network login accounts for both Schneider and
            non-Schneider-managed systems accessed on behalf of Schneider to perform job duties. All associates,
            contractors, consultants, temporary, contingent and other workers, regardless of position who use or create
            login accounts to access both Schneider and non-Schneider systems must adhere to this policy.

            The owner of an account is responsible for anything that the account is used for.

            This policy applies to password management of the following user account types:
            • Standard user accounts
            • Service accounts
            • Privileged accounts

            POLICY
            This is a general policy for Schneider as it relates to the construction and protection of password credentials
            used to access systems maintained or owned by Schneider. This policy provides guidance to users on how to
            construct strong, strong passwords that meet or exceed the password requirements.

            PASSWORD CONSTRUCTION REQUIREMENTS
            Each of the following are required when constructing a Password
            • Minimum 8 characters
            • Combination of any three of the following:
               o Lower Case Letter
               o Upper Case Letter
               o Number
               o Special Character

                      Uppercase letters                   A, B, C
                      Lowercase letters                   a, b, c
                      Numbers                             0, 1, 2, 3, 4, 5, 6, 7, 8, 9
                      Special Characters                  `~!@#$%^&*()_-+={}[]\|:;"'<>,.?/

            PASSWORDS FOR LEGACY SYSTEMS
            For legacy, proprietary, and/or third-party systems that cannot meet these standards, the most restrictive
            password policy allowed for the environment should be implemented. Any system that cannot meet password
            complexity must seek approval as an exception.

            Any exceptions must be approved by the VP of Tech Services

            PASSWORD CHANGE
            The password must be changed upon first use of a user account. The maximum password age for each
            account type is as follows:
            • Standard and Privileged accounts – passwords must be reset at least every 90 days.
            • Service account – password must be reset at least once every 6 months

                                                                                                                              1
                                                                                                             EXHIBIT 4
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
        Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 11 of 21 Page ID #:237
                                                                                                              EXHIBIT 4
              PASSWORD POLICY -- CONTINUED

            PASSWORD CONFIDENTIALITY & PROTECTION
            • All passwords must be treated as sensitive, confidential Schneider information.
            • You are expected to protect the security of passwords by managing them responsibly.
            • Do not share your passwords with anyone.
            • Do not write down your passwords.
            • Do not store or transmit passwords in plain text.
            • Do not reveal passwords in chat or email.
            • Do not discuss passwords in front of others.
            • Do not use the same password for Schneider accounts that you use for personal accounts (social media
               sites, personal email, banking, retirement, etc.).
            • Do not enable the remember password feature of applications or web sites.
            • If you suspect someone else may know or have access to your password, change the password
               immediately.

            ENFORCEMENT
            An individual found to have violated this policy, may be subject to disciplinary action, up to and including
            termination of employment. A violation of this policy by a non-associate (temporary worker, contractor, or
            vendor) may result in the termination of their contract or assignment with Schneider.

            Information Security will verify compliance to this policy through various methods. Password checking may be
            performed periodically. If a password is found that does not meet the requirements in this policy, the
            user/owner will be required to change it. If you are unsure about what constitutes a strong password or you
            suspect an account or password has been compromised, contact Information Security.

            REPORTING PROCEDURE
            If you observe a violation of this policy, contact your manager, HRBP, or Information Security.

            DEFINITIONS
            Application Development – The act of programming or writing source code for applications/software.

            Encryption – The process of encoding information in such a way that eavesdroppers or hackers cannot read it
            but the authorized parties can.

            Information Security – Information security refers to protecting information and information system for
            unauthorized access, use, disclosure, disruption, modification or destruction.

            Legacy System – An older computer system or application that may not support current standards or
            requirements

            Password – An arbitrary string of characters that is used to authenticate an account when attempting to log on,
            in order to prevent unauthorized access to the account.

            Privileged Account: – An account that can be assigned to a user on any system that has system privileges
            beyond those of a standard user. Root, local administrator, domain admin and enable passwords are all
            examples of privileged accounts that have elevated access beyond that of a normal user.

            Service Account – An account that is used to run a specific process or system service. A Service account is not
            logged onto interactively.

            Standard User Account – A unique user account assigned to a specific individual which provides access to a
            computer system or network. Also frequently called a User ID.

            Strong password – A password that is not easy to guess or be discovered in a short period of time either
            through the use of specialized software.

            System Administration– The act of installing, supporting and maintaining servers or other computer systems
            that are accessed by other people, systems, or services.

                                                                                                                           2
                                                                                                              EXHIBIT 4
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
        Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 12 of 21 Page ID #:238
                                                                                                                     EXHIBIT 4
              PASSWORD POLICY -- CONTINUED

            Third Party System – An auxiliary system supplied by an entity other than the primary manufacturer.

            User: Any Schneider employee or contingent worker who has been authorized to access a system or
            application.

            APPENDIX

            APPENDIX A: SYSTEM ADMINISTRATION & APPLICATION DEVELOPMENT
            All system-level default passwords (Windows Administrator, Domain Administrator, root, enable, etc.) must be
            changed upon install and every six months thereafter. All system-level passwords must be stored in a secure
            software database (PasswordSafe, KeyPass, etc.). Access to this database must be controlled. Systems that
            store or transmit passwords must use secure authentication and authorization methods. Personally identifiable
            account credentials must be used to access systems and confidential information. Where possible, the
            password field must be configured to hide the password entered. Do not store passwords un-encrypted or in a
            hidden variable or form element.



            Owner: Information Security
            Created: 9/8/2014
            Last Revised: 4/1/2018
            Last Reviewed: 1/24/2020
            Valid date and time printed/saved only – refer to Compass for current version. For internal associate use only. Do not
            share or distribute externally.




                                                                                                                                     3
                                                                                                                     EXHIBIT 4
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
                             Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 13 of 21 Page ID #:239
                                                                                                                  EXHIBIT 5




                                                                                                                  EXHIBIT 5
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
                                                      Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 14 of 21 Page ID #:240
                                                                                                                                           EXHIBIT 6




                                                                                                                                           EXHIBIT 6
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
                                                      Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 15 of 21 Page ID #:241
                                                                                                                                           EXHIBIT 6




                                                                                                                                           EXHIBIT 6
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
                                                      Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 16 of 21 Page ID #:242
                                                                                                                                           EXHIBIT 7




                                                                                                                                           EXHIBIT 7
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
                                                      Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 17 of 21 Page ID #:243
                                                                                                                                           EXHIBIT 7




                                                                                                                                           EXHIBIT 7
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
                                                      Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 18 of 21 Page ID #:244
                                                                                                                                           EXHIBIT 8




                                                                                                                                           EXHIBIT 8
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
                                                      Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 19 of 21 Page ID #:245
                                                                                                                                           EXHIBIT 9




                                                                                                                                           EXHIBIT 9
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
                                                      Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 20 of 21 Page ID #:246
                                                                                                                                           EXHIBIT 9




                                                                                                                                           EXHIBIT 9
DocuSign Envelope ID: B083EC5A-9A4D-435F-B2B1-26E93D706D48
                                                      Case 5:19-cv-02158-PSG-KK Document 19-2 Filed 04/20/20 Page 21 of 21 Page ID #:247
                                                                                                                                           EXHIBIT 10




                                                                                                                                           EXHIBIT 10
